EXHIBIT 99.1 FOR IMMEDIATE RELEASE Vince Holding Corp. Announces Preliminary Results for Fiscal 2015 Provides 2016 Guidance NEW YORK, New York – March 7, 2016 – Vince Holding Corp. (NYSE: VNCE), a leading contemporary fashion brand (“Vince” or the “Company”), today announced preliminary estimated sales and earnings per share (“EPS”) results for the fiscal year ended January 30, 2016 (“Fiscal 2015”) and introduced estimated fiscal 2016 guidance. Estimated Results for Fiscal 2015 are as follows: · Preliminary net sales are expected to be between $300.5 million and $302.5 million; · Preliminary diluted EPS is expected to be between $0.12 and $0.14; and · On an adjusted basis, preliminary diluted EPS is expected to be between $0.32 and $0.34. Adjusted EPS excludes a $10.3 million net charge associated with the write-down of excess inventory and aged product to expected net realizable value incurred in the second quarter of Fiscal 2015, subsequent recovery of inventory in each of the third and fourth quarters, and $2.7 million in net management transition costs. Brendan Hoffman, Chief Executive Officer, commented, “We were pleased to see our fiscal 2015 preliminary net sales exceed our most recent guidance. Our results benefited from the work we have done with our wholesale partners to reduce initial orders which led to higher full-price sales and reduced markdown allowances.We also saw favorable response to some of our pre-Spring product contribute to the better-than-expected sales and margin results.While we have begun to make initial progress in recapturing the Vince DNA, we believe that our initiatives will begin to yield more meaningful results later in the year with our Fall 2016 delivery which will be our first collection designed and merchandised by our founders since their return.Overall, while we still have a lot of work in front of us, we remain confident that the plans we have in place will position us for sustainable, profitable growth over the long-term.” Reported estimated results for Fiscal 2015 are preliminary and remain subject to adjustment until the filing of the Company's Annual Report on Form 10-K with the SEC.The estimated results for Fiscal 2015 are unaudited. In addition, adjusted EPS is a non-GAAP financial measure, and should not be considered in isolation from, or as a substitute for, financial information prepared in accordance with GAAP. 2016 Outlook The Company provided guidance for the fiscal year ended January 28, 2017 (“Fiscal 2016”). Mr. Hoffman continued, “Looking ahead, we will continue to make investments in talent as well as other strategic initiatives designed to enhance the product and further strengthen our brand and market leadership position.While we anticipate that these investments will drive improved financial performance in late 2016, we are positioning ourselves for a difficult first half of the year as the retail industry remains challenging and the product assortment will not reflect our go-forward vision for the brand until the latter part of the year.” For Fiscal 2016, the Company expects: · Total net sales between $290 million and $305 million, including revenues from 6 new retail stores and comparable sales growth inclusive of ecommerce sales in the flat to low-single digit range. The Company expects sales to decrease in the mid-to high-single digit range for the first half of the year and to increase in the low- to mid-single digit range in the second half of the year as compared to the same prior year periods; · Gross margin of approximately 47%; · SG&A to be between $132 million and $135 million; · Diluted EPS of $0.00 to $0.08. The company expects net loss per share to be in the mid-teen’s range in the first half of the year due to higher SG&A growth as the result of continued store and strategic investments in early fiscal 2016 and the annualization of store openings and strategic investments made in fiscal 2015. The EPS guidance does not reflect any additional shares outstandingthat would result from the completion of the contemplated $65 million rights offering pursuant to the Registration Statement filed with the SEC on February 12, 2016; and · Capital expenditures between $10 million and $12 million.
